Citation Nr: 0932665	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury with arthritis.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967 .

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Huntington, West Virginia that denied 
service connection for asbestosis and for residuals of a 
right hand injury with arthritis.  However, during the course 
of the Veteran's appeal his claim for service connection for 
asbestos was granted in full.  Therefore, only the claim for 
service connection for residuals of an injury to the right 
hand with arthritis is currently before the Board.

The Veteran testified before a decision review officer (DRO) 
in November 2008.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The evidence does not show that the Veteran's currently 
diagnosed arthritis of the right hand is related to an injury 
that occurred during the Veteran's service or is otherwise is 
related to any in-service occurrence or event.  Arthritis was 
first shown years post-service.


CONCLUSION OF LAW

The Veteran's currently diagnosed arthritis of the right hand 
is not shown to have been incurred due to a disease or injury 
in service, nor was it shown to have been aggravated by the 
Veteran's service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A § 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied by a 
June 2006 letter that was sent to the Veteran by the RO.  In 
this letter, issued prior to the rating decision, the RO 
informed the Veteran of the requirements necessary in order 
to substantiate a claim for service connection.  It also 
explained VA's duty to assist him in substantiating his 
claims under the VCAA, informed him of the evidence that VA 
would obtain on his behalf, and explained the types of 
evidence that it was the Veteran's responsibility to ensure 
that VA received.  The June 2006 letter also adequately 
explained how VA determines disability ratings and effective 
dates.  

In addition to providing notice to claimants, VA also must 
make reasonable efforts to assist them in obtaining the 
evidence necessary to substantiate their claims, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, 
service treatment records, service personnel records, VA 
treatment records, various private treatment records 
submitted by the Veteran, and written statements by the 
Veteran.  The Veteran also testified at a hearing before a 
DRO, the transcript of which is of record.  Neither the 
Veteran nor his representative have indicated that additional 
evidence exists that is relevant to the Veteran's claim. 

The Veteran was not afforded a VA examination with respect to 
his claim for service connection for residuals of an injury 
to his right hand, including arthritis.  In this regard, the 
Board notes that VA is required to provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary 
if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may 
be associated with the Veteran's service; and (c) the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  Id.  In this case VA was not required 
to provide an examination with respect to this issue because 
the record does not contain any competent evidence that the 
Veteran's arthritis may be associated with his military 
service or with a service connected disability.

For the above reasons, the Board finds that VA satisfied its 
duties pursuant to the VCAA in this case.

II.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a disability, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran claims that he currently has 
arthritis of the right hand that was caused by an injury to 
his right fingers that occurred during his service.  The 
Veteran alleges that he smashed his right hand in a hatch 
while working aboard the U.S.S. Waddell.  In various written 
statements, the Veteran alleged that he was treated for this 
injury aboard the Waddell and that he has experienced 
difficulties with his right hand since that time.

At a November 2008 hearing before a DRO the Veteran related 
that he jumped down a hatch to go to the boiler room, and 
broke three of the fingers on his right hand.  He reported 
that one of his fingers was broken so badly that a bone was 
protruding from his finger.  The Veteran related that, at the 
time, a corpsman gave him a shot of morphine and straightened 
out his fingers by binding them to popsicle sticks.  He was 
then transported by helicopter to another ship where he 
received x-rays of his right hand.  He was told by a Navy 
physician that his fingers were not broken, but a corpsman 
looked at the x-rays and told the Veteran that his fingers 
were in fact broken.  He reported that he was assigned to 
light duty for several months because he had popsicle sticks 
on his fingers and could not work on boilers.  The Veteran 
stated he did not get further medical treatment for his right 
hand.  

The Veteran's service treatment records contain several 
entries pertaining to his service aboard the U.S.S. Waddell, 
including complaints of a stubbed left foot, elbow pain, 
colds, and other minor maladies.  They do not show any 
treatment for an injury to the Veteran's right hand, nor do 
they show that the Veteran was placed on a profile or that 
his duties were restricted for medical reasons.  No 
abnormalities of the hands were noted on the report of the 
Veteran's separation physical.  His upper extremities were 
evaluated as normal.  Moreover, service personnel records on 
file contain no mention of any such event and do not contain 
evidence that he had any change of duty or other limitation 
secondary to any injury to the right hand.

VA treatment records show that the Veteran was diagnosed with 
osteoarthritis with Heberden's nodes in both of his hands in 
or about November 2005.  While the Veteran complained of some 
left handed pain prior to that time, beginning in 1997, there 
were no documented complaints of pain in the right hand prior 
to 2005.  Again, the arthritis was found in both hands, 
suggesting, given the history recorded above, that it is not 
due to trauma as left hand trauma has not been reported.

The evidence fails to show that the Veteran's arthritis of 
the right hand is due to the residuals of an in service 
injury.  While the Veteran alleges that he broke three 
fingers of his right hand while in service, there is no 
record of this in the Veteran's service treatment or 
personnel records although there is documentation of other, 
more minor, injuries that the Veteran experienced while about 
the U.S.S. Waddell.  Therefore, the Board finds it unlikely 
that, if the Veteran in fact broke his fingers so severely 
that one of the bones was protruding and he had to be taken 
to another ship by helicopter for evaluation, this would not 
have been mentioned at all in his service treatment records 
or on his separation physical.  

Furthermore, there is no evidence of a diagnosis of, or 
treatment for, arthritis of the right hand until more than 35 
years after the Veteran's service.  A lengthy lapse of time 
between discharge from service and any medical diagnosis of, 
or treatment for, a claimed disability is a factor that 
weighs against any claim for service connection.  See Maxson 
v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This is 
especially so in this case, where the Veteran complained of 
pain in his left hand, which he does not contend was injured 
during his service, several years prior to such time as he 
complained of pain and swelling in his right hand.  Then, the 
Veteran complained of experiencing these symptoms in both of 
his hands, although he claims that only his right hand was 
injured during his service.  There is no indication that the 
diagnoses pertaining to the Veteran's left and right hands 
are different.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a right hand injury with 
arthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


